DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the application filed on 10/23/2019.
Claims 1-20 are currently pending and have been examined.

Claim Interpretation

After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 











Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chen et al. (USPGP 2021/0243012 A1) hereinafter CHEN.

Claim 1:
CHEN as shown below discloses the following limitations:
a cloud server; (see at least paragraph 0167)
a media client including a silicon-on-chip (SoC) device and configured to communicate with the cloud server via a network, the SoC device comprising: (see at least Figures 1, 7 as well as associated and related text; paragraphs 0074, 0109, 0114, 0146)
a local area network (LAN) interface configured to receive media content from a media source; (see at least Figures 1, 7 as well as associated and related text; paragraphs 0074, 0109, 0114, 0146)
a media monitor configured to analyze the received media content and to generate signature information for transmission to the cloud server or for a local analysis; (see at least paragraphs 0252, 0290, 0485, 0603, 0615, 0620-0623, 0658)
an inference engine configured to locally analyze the signature information to detect and recognize the media content. (see at least paragraphs 0252, 0290, 0485, 0603, 0615, 0620-0623, 0658)
CHEN does not specifically disclose the above limitations in a single embodiment.  However, in the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of CHEN because, “In distributed computing systems, images and video captured by devices at the edge of a network are typically compressed and transmitted to the cloud for further processing. The images and video must subsequently be decompressed before any processing can be performed. This approach is inefficient, however, as it often wastes significant bandwidth on transmission of insignificant and/or trivial visual data, it requires full decompression as a pre-requisite to performing any meaningful processing and analysis on visual data, and it fails to leverage the processing capabilities of other nodes in the network efficiently.” (CHEN: paragraph 0003).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claim 2:
CHEN discloses the limitations as shown in the rejections above.  CHEN further discloses the cloud server is configured to perform media content recognition and to use an internal analysis engine or an external analysis engine to analyze the signature information to detect and recognize the media content.  See at least paragraphs 0252, 0290, 0485, 0603, 0615, 0620-0623, and 0658.

Claim 3:
CHEN discloses the limitations as shown in the rejections above.  CHEN further discloses the cloud server is configured to deploy pre-trained machine-learning (ML) models to the signature information received from SoC device.  See at least paragraphs 0188, 0230, 0245, and 0276.

Claims 4-7:
CHEN discloses the limitations as shown in the rejections above.  CHEN further discloses:
the SoC device further comprises an IP processing module configured to capture analytic data associated with IP protocol processing elements via inspection of IP packets by parsing appropriate header fields of one or more protocol layers of a respective protocol stack.  
capturing of the analytic data associated with IP protocol processing elements is triggered by distributed triggering information from various processing modules of the SoC device.
the SoC device further comprises an ML trigger controller configured to collect the distributed triggering information from ML trigger agents embedded in various processing modules of the SoC device, wherein the distributed triggering information comprise information related to one or more parameters of a list of parameters including a timing, a time duration, an audio and/or video type and a security attribute.
the inference engine includes pre-trained ML models and is further configured to perform a local ML inference or signature data filtering, and wherein an operation of the inference engine is triggered by the ML trigger controller.  
See at least Figures 11 as well as associated and related text; paragraphs 0188, 0209, 0230, 0245, 0276, 0319, 0529, 0533, 0555, 0585, 0594, 0595, and 0686.

Claims 8 and 9:
CHEN discloses the limitations as shown in the rejections above.  CHEN further discloses:
the SoC device further comprises a media processing module configured to perform media processing functions including decoding, formatting and transformation. 
the media processing module is further configured to transform decoded color video frames into black-and-white video frames and to overlay decoded video frames with graphics before being captured as the signature information.
See at least paragraphs 0076, 0113, and 0237.

Claim 10:
CHEN discloses the limitations as shown in the rejections above.  CHEN further discloses the media processing module is further configured to use an internal security engine to encrypt the signature information before the signature information is input to a local inference engine or transmitted to the cloud server for analysis.  See at least paragraphs 0252, 0290, 0485, 0603, 0615, 0620-0623, and 0658.






Claims 11 and 12:
CHEN discloses the limitations as shown in the rejections above.  CHEN further discloses:
the SoC device further comprises memory to store user's privacy protection rules received from a user device, and wherein the SoC device is configured to send the user's privacy protection rules to the cloud server.  
the user's privacy protection rules are used by the SoC device or the cloud server to detect unauthorized activities of the SoC device, and wherein the cloud server is configured to present alerts to a user and a service provider.
See at least Figure 1 as well as associated and related text.

Claims 13-20:
CHEN discloses the limitations as shown in the rejections of the claims above.  The Examiner finds that remaining claims 13-20 are not patentably distinct from claims 1-12, because the inventions in the claims are directed to related, indistinct products.  The related inventions would be distinct if: (1) the inventions as claimed were either not capable of use together or could have a materially different design, mode of operation, function, or effect; (2) the inventions did not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed were not obvious variants.  See MPEP § 806.05(j). Furthermore, the inventions as claimed encompass overlapping subject matter and are obvious variants that do not produce any new, meaningful, synergetic result that would render the claims novel.  Therefore, for the sake of clarity, the Examiner has grouped the rejections of claims 1-20 accordingly using the same references and citations as above.  







Examiner’s Note – Electronic Communications

The U.S. Patent & Trademark Office’s (USPTO) policy regarding communications between examiners and Applicant s via the internet is set forth in MPEP 502.03: 
“Without a written authorization by Applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122... Where a written authorization is given by the Applicant, communications via Internet e-mail...may be used. In such case, a printed copy of the Internet email communications MUST be ... entered in the patent application file.”

In addition, Article 8 of the Patent Internet Usage Policy (which is reproduced in MPEP §502.03, subsection V) states in part:
“Internet e-mail shall NOT be used to conduct an exchange of communications similar to those exchanged during telephone or personal interviews unless a written authorization has been given under Patent Internet Usage Policy Article 5 to use Internet e-mail. In such cases, a paper copy of the Internet e-mail contents MUST be made and placed in the patent application file...in the same manner as an Examiner Interview Summary Form is entered.”

The Office has a policy of only communicating with the Applicant s by email, calendar/scheduler applications, or video conferencing tools with Applicant’s informed consent. As noted in Article 6 of the Patent Internet Usage Policy, “[t]he misrepresentation of a sender's identity (i.e., spoofing) is a known risk when using electronic communications. Therefore, Patent Organization users have an obligation to be aware of this risk and conduct their Internet activities in compliance with established procedures.” Office employees are not permitted to communicate with Applicant s regarding a patent application via Internet e-mail unless there is written authorization by the Applicant s in the application file. Applicant is encouraged to submit form PTO/SB/439 to accommodate email correspondence.







CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Non Patent Literature:
Darío Baptista et al. “Implementation Strategy of Convolution Neural Networks on Field Programmable Gate Arrays for Appliance Classification Using the Voltage and Current (V-I) Trajectory.” ( 26 July 2018).  Retrieved online 06/02/2022.  https://www.mdpi.com/1996-1073/11/9/2460/htm
S. R. Vijayalakshmi et al. “EMBEDDED VISION An Introduction.” (21 August 2013).  Retrieved online 06/02/2022. https://terrorgum.com/tfox/books/embeddedvision.pdf

Foreign Art:
GADRE, SHIRISH et al. “VIDEO CONTENT SCENE CHANGE DETERMINATION.” (WO 2005/017781 A1)
FAHRNY, JAMES W. et al. “Authenticated Communication Between Security Devices.” (EP 2221742 A1)












Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)